DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7, filed 31 March 2021, in view of the amendments with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 31 March 2021 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 4-5, 7, and 9-16, the applicant argued, “…NTT Docomo and MediaTek do not teach or suggest Applicant’s amended claim features…MediaTek teaches that inter-gNB signaling (i.e., between base stations) is involved in CSI-RS for L3 mobility. However, this does not teach Applicant’s amended independent claim limitations…there is no teaching or suggestion of the use of a second base station…NTT Docomo and MediaTek are related to very different methods and processes…” on pages 7-10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §2.3 MediaTek clearly teaches UEs need to detect neighboring cells using CSI-RS (“UE 
Additionally, the claims use broad language. The only devices recited are “a terminal” and “a second base station”. There is no limitation to the type of device performing the method steps, and there is no limitation on the relationship between the device performing the method steps and the second base station. It would have been obvious to a person having ordinary skill in the art that the environment described in MediaTek, UEs performing measurements on neighboring cells, includes “a second base station”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo “Discussion on CSI-RSZ configuration for NR RRM measurement in CONNECTED mode” (hereinafter referred to as “NTT Docomo”) in view of MediaTek “Discussion on DL RRM Measurement” (hereinafter referred to as “MediaTek”). Note NTT Docomo and MediaTek were cited by the applicant in the IDS received 19 August 2020.
As to claim 1, NTT Docomo teaches communications method comprising:
receiving an identity of at least one cell and at least one identifier and at least one resource location of at least one channel state information-reference signal (CSI-RS) associated with the at least one cell (§2: "Discussion on CSI-RS configuration ... CSI-RS based RRM measurement ... Case 1 ... To reduce the reporting overhead, gNB can also configure the CSI-RS-ID for associated information via higher larger signaling, e.g., for the combination set of CSI-RS resource configuration index, antenna port index, and cell ID"; as the gNB performs the CSI-RS configuration, it implicitly  obtains/receives  the CSI-RS  parameters before the configuration), wherein a configuration of the at least one CSI-RS is derived based on received information of at least one synchronization signal (SS) block (§2: "case 1	. . . In above method, UE needs to measure all configured CSI-RS  resources  even though maybe only some CSI-RS (beams) are directed to the UE. To reduce UE measurement complexity and power consumption, UE can measure partial CSI-RS resources within the configured CSI-RS resource set. The detection and measurement results based on NR-SSS (or NR-SSS with DMRS for PBCH) can be used to down-select the CSI-RS (beams) to be measured. For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via dedicated RRC signaling based on UE's reporting of NR-SSS measurement results ... association between SS block index and CSI-RS­ ID"; cited phrases imply that the CSI-RS measurement configuration sent to the UE is based on reported NR-SSS/SS block);

teaches receiving, from the terminal, identities of some or all cells in the at least one cell, identifiers of SS blocks associated with the some or all cells, and/or identifiers of CSI-RSs associated with the some or all cells (§2: "Case 1 ... UE tries to measure all possible CSI-RS resources within the configured CSI-RS resource set (time/ frequency resource pool), and reports the best N RRM measurement results with associated CSI-RS configuration index, antenna port index, and cell ID ... UE measures all CSI-RS resources associated with configured CSI-RS-IDs within the configured CSI-RS resource set and reports the best N RRM measurement results with associated CSI-RS-IDs"; the skilled person would understand that the reported CSI-RS-10 is directly mapped to a cell ID and is used as an alternative method to transmitting CSI-RS configuration index and cell ID in order to reduce the size of measurement report message); and
sending the identities of the some or all cells in the at least one cell, the identifiers of the SS blocks associated with the some or all cells, and/or the identifiers of the CSI-RSs associated with the some or all cells (§ 2: "Case 1...For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via dedicated RRC signaling based on UE's reporting of NR-SSS measurement results association between SS block index and CSI-RS- ID").
	Although NTT Docomo teaches “A communications method comprising: receiving an identity…wherein a configuration of the at least one CSI-RS is derived based on received information…associated with the at least one cell,” NTT Docomo does not explicitly disclose “from a second base station,” “by the second base station,” and “to the second base station”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in NTT Docomo by including “from a second base station,” “by the second base station,” and “to the second base station” as taught by MediaTek because it would provide NTT Docomo’s method with the enhanced capability of utilizing inter-gNB signalling to determine parameters for CSI-RS measurements of neighboring cells (MediaTek, §2.3).
As to claim 4, NTT Docomo in view of MediaTek teaches the method according to claim 1. NTT Docomo further teaches receiving an identity of a first cell and at least one beam parameter associated with the first cell, wherein the at least one beam parameter belongs to the identifiers of the associated SS blocks and/or the identifiers of the associated CSI-RSs, and the first cell belongs to the at least one cell (§ 2: "Case 1...For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via dedicated RRC signaling based on UE's reporting of NR-SSS measurement results association between SS block index and CSI-RS- ID").
Although NTT Docomo further teaches “receiving an identity…to the at least one cell,” NTT Docomo does not explicitly disclose “from the second base station”.
However, MediaTek further teaches from the second base station (§2.3: "CSI-RS configuration for L3 mobility ... Furthermore, inter-gNB signaling is involved in CSI-RS for L3 mobility, because UE 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in NTT Docomo in view of MediaTek by including “from the second base station” as further taught by MediaTek for the same rationale as set forth in claim 1 (MediaTek, §2.3).
As to claim 5, NTT Docomo in view of MediaTek teaches the method according to claim 1. NTT Docomo further teaches sending, to the terminal, the identity of the first cell and the at least one beam parameter associated with the first cell, wherein the at least one beam parameter belongs to the identifiers of the associated SS blocks and/or the identifiers of the associated CSI-RSs (§ 2: "Case 1...For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via dedicated RRC signaling based on UE's reporting of NR-SSS measurement results association between SS block index and CSI-RS- ID").
As to claim 7, NTT Docomo teaches an apparatus comprising:
a processor; and
a transceiver, wherein, the transceiver is configured to receive, from a first base station, a cell identity of a first cell, at least one beam parameter of the first cell, and a resource associated with the at least one beam parameter (§ 2: "Case 1...For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via dedicated RRC signaling based on UE's reporting of NR-SSS measurement results association between SS block index and CSI-RS- ID"), wherein the at least one beam parameter comprises an identifier of a channel state information-reference signal (CSI-RS), and a configuration of the CSI-RS is derived based on received information of at least one synchronization signal (SS) block (§ 2: "Case 1...For example, on top of common resource configuration, gNB can also configure or update the set of CSI-RS-IDs to be measured for a UE via 
the transceiver is further configured to send information on a resource corresponding to a target beam parameter, wherein the target beam parameter belongs to the at least one beam parameter (§2: UE performs RRM measurement to select appropriate beam and sends report); and
the transceiver is further configured to receive a response to the information by using a receive beam associated with the target beam parameter (§2: UE measures CSI-RS on the determined beam); and
the transceiver is further configured to receive a first configuration sent by the first base station, wherein the first configuration comprises a resource location and an identifier of at least one CSI-RS (§2: "Discussion on CSI-RS configuration ... CSI-RS based RRM measurement ... Case 1 ... To reduce the reporting overhead, gNB can also configure the CSI-RS-ID for associated information via higher larger signaling, e.g., for the combination set of CSI-RS resource configuration index, antenna port index, and cell ID"; as the gNB performs the CSI-RS configuration, it implicitly  obtains/receives  the CSI-RS  parameters before the configuration);
the processor is configured to measure the at least one CSI-RS (§2: UE measures the CSI-RS); and
the transceiver is further configured to send identifiers of some or all CSI-RSs in the at least one CSI-RS to the first base station (§2: UE reports CSI-RS measurement result for identified CSI-RS including CSI-RS identity back to the gNB), wherein
the identifiers of the some or all CSI-RSs in the at least one CSI-RS comprise the at least one beam parameter of the first cell (§2: CSI-RS-IDs for CSI-RSs includes CSI-RS beam identifier).
Although NTT Docomo teaches “An apparatus…the at least one beam parameter, wherein the at least one beam parameter…configuration of the CSI-RS is derived based on…with the target beam 
However, MediaTek teaches wherein the first cell belongs to a second base station and by the second base station (§2.3: "CSI-RS configuration for L3 mobility ... Furthermore, inter-gNB signaling is involved in CSI-RS for L3 mobility, because UE needs to be configured to measure CSI-RS resources from neighbouring cells, so the configuration methodology will also be different from L1 beam management or CSI acquisition") and of the second base station of the second base station (§2.3: configuration for UE to perform RRM on CSI-RS including location and information identifying the CSI-RS of the gNB of the neighboring cell).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the apparatus described in NTT Docomo by including “wherein the first cell belongs to a second base station,” “by the second base station,” and “of the second base station as taught by MediaTek because it would provide NTT Docomo’s apparatus with the enhanced capability of utilizing inter-gNB signalling to determine parameters for CSI-RS measurements of neighboring cells (MediaTek, §2.3).
As to claim 9, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches wherein the transceiver is further configured to send power of the some or all CSI-RSs in the at least one CSI-RS to the first base station (§2: send RSRP of CSI-RS to the gNB).
As to claim 10, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches wherein the at least one beam parameter of the first cell is selected based on at least one of the identifiers, the quality, and/or the power of the some or all CSI-RSs (§2: UE reports RSRP of the best N detected CSI-RS resources to identify the beam).
As to claim 11, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches wherein the transceiver is configured to receive a first configuration from 
the processor is further configured to measure the at least one CSI-RS of the first cell and at least one synchronization signal of the first cell (§§1-2: UE measures the CSI-RS and IDLE RS (synchronization signal)); and
the transceiver is configured to send first quality and/or first power of the first cell and second quality and/or second power of the first cell to the first base station, wherein the first quality and/or the first power is obtained based on quality and/or power of some or all CSI-RSs in the at least one CSI-RS of the first cell, and the second quality and/or the second power is obtained based on quality and/or power of some or all synchronization signals in the at least one synchronization signal (§§1-2: UE reports based on RRM measurements of CSI-RSs and IDLE RS (synchronization signal) resulting in best N measurement results (RSRP) and uses proper indexing to decrease overhead (e.g. indexing to report other CSI-RS RSRP based on best CSI-RS RSRP)).
As to claim 12, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches the transceiver is configured to receive a second instruction from the first base station (§2: gNB instructs UE to perform RRM to determine best N CSI-RS RSRP);
the processor is configured to measure at least one CSI-RS of a serving cell (§2: UE measures the CSI-RS); and
in response to the second instruction, the transceiver is configured to send third quality and/or third power of the serving cell to the first base station, wherein the third quality and/or the third power 
As to claim 13, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches the transceiver is configured to receive a third instruction from the first base station (§§1-2: gNB instructs UE to perform RRM to determine best N CSI-RS RSRP);
the processor is configured to measure at least one synchronization signal of the serving cell (§1: UE measures the IDLE RS (synchronization signal)); and
in response to the third instruction, the transceiver is configured to send fourth quality and/or fourth power of the serving cell to the first base station, wherein the fourth quality and/or the fourth power is obtained based on quality and/or power of some or all synchronization signals in the at least one synchronization signal of the serving cell (§§1-2: UE reports based on RRM measurements of CSI-RSs and IDLE RS (synchronization signal) resulting in best N measurement results (RSRP) and uses proper indexing to decrease overhead (e.g. indexing to report other synchronization signal/CSI-RS RSRP based on best synchronization signal/CSI-RS RSRP)).
As to claim 15, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7. NTT Docomo further teaches wherein the resource is an uplink resource, the information is uplink data, and the response is a hybrid automatic repeat request (HARQ) feedback (§§1-2: RRC resource (uplink resource) for uplink data (uplink data naturally resulting in HARQ feedback)).
As to claim 16, NTT Docomo in view of MediaTek teaches the apparatus according to claim 15. NTT Docomo further teaches wherein the uplink data comprises a radio resource control (RRC) connection reconfiguration complete message (§§1-2: RRC resource for RRC_CONNECTED UE).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo in view of MediaTek as applied to claim 7 above, and further in view of Speight et al. US 2013/0044623 A1 (hereinafter referred to as “Speight”).
As to claim 14, NTT Docomo in view of MediaTek teaches the apparatus according to claim 7.
Although NTT Docomo in view of MediaTek teaches “The apparatus according to claim 7,” NTT Docomo in view of MediaTek does not explicitly disclose “wherein the resource is a random access resource, the information is a preamble sequence, and the response comprises an uplink timing advance”.
However, Speight teaches wherein the resource is a random access resource, the information is a preamble sequence, and the response comprises an uplink timing advance (¶91: frequency resources for random access preamble and random access response includes timing advance for terminal (UL) transmission).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the apparatus described in NTT Docomo in view of MediaTek by including “wherein the resource is a random access resource, the information is a preamble sequence, and the response comprises an uplink timing advance” as taught by Speight because it would provide NTT Docomo in view of MediaTek’s apparatus with the enhanced capability of utilizing specified resources for both random access preamble and random access response messages (Speight, ¶91).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.